Citation Nr: 1528573	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburg, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals, excision, ganglion cyst, left foot, to include scars. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to June 1979. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The appellant requested a hearing, via videoconference, before the Board, and this hearing was scheduled for April 2014.  However, the appellant failed to appear for this hearing, and it has been indicated that he did not receive the notice of the hearing because he is homeless.  The Veteran's representative has indicated, however, that the Veteran does not wish for the hearing to be rescheduled.  After careful consideration of the facts of this case, the Board finds that there is not a pending hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 20 percent for residuals, excision, ganglion cyst, left foot, to include scars.  He was scheduled for VA examinations in relation to this claim but failed to appear because his homelessness resulted in him not receiving notice of the date and time of the VA examinations.  March 2015 Appellant's Brief.  The Veteran now indicates he has provided an address where he can be notified and is willing to report for VA examination.  Id.  As such, the Veteran will be provided another opportunity to be examined in relation to his increased rating claim.  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As a VA examination has not been completed during the appeal period and the Veteran has now indicated his willingness to appear for one, the Board finds it necessary to remand for the scheduling of VA examinations in relation to the Veteran's residuals, excision, ganglion cyst, left foot, to include scars.

Also, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, to include those dated from December 2013 to the present.

2.  After completing directive #1, arrange for the Veteran to be examined by an appropriate clinician to determine the current severity of the residuals, excision, ganglion cyst, left foot.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  All findings should be described in detail.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completing directive #1, arrange for the Veteran to be examined by an appropriate clinician to determine the current severity of his separately rated residual scar, left foot.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  Furthermore, the examiner should, to the extent possible, identify the symptoms that are attributable to the left foot scar as opposed to the Veteran's other residuals, excision, ganglion cyst, left foot.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  All findings should be described in detail.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




